Formerly known as:Dryden Asset Allocation Fund PROSPECTUS December 1, 2009 (As Supplemented February 16, 2010) Prudential Asset Allocation Fund Prudential Asset Allocation Fund Class A: PIBAX Class M: DAAMX Class B: PBFBX Class R: PALRX Class C: PABCX Class Z: PABFX FUND TYPE Balanced/allocation OBJECTIVE Income and long-term growth of capital As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 9 MANAGEMENT OF THE FUND 9 BUYING AND SELLING FUND SHARES 9 TAX INFORMATION 9 FINANCIAL INTERMEDIARY COMPENSATION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVE AND POLICIES 13 OTHER INVESTMENTS AND STRATEGIES 16 INVESTMENT RISKS 26 HOW THE FUND IS MANAGED 26 BOARD OF DIRECTORS 26 MANAGER 27 INVESTMENT SUBADVISERS 27 PORTFOLIO MANAGERS 30 DISTRIBUTOR 30 DISCLOSURE OF PORTFOLIO HOLDINGS 31 FUND DISTRIBUTIONS AND TAX ISSUES 31 DISTRIBUTIONS 32 TAX ISSUES 33 IF YOU SELL OR EXCHANGE YOUR SHARES 35 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 35 HOW TO BUY SHARES 50 HOW TO SELL YOUR SHARES 54 HOW TO EXCHANGE YOUR SHARES 58 FINANCIAL HIGHLIGHTS 68 GLOSSARY SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is to seek income and long-term growth of capital. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 38 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 78. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None 5.75% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% 1% 6% None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fee None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Management fees .65 .65 .65 .65 .65 .65 .65 .65 + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 .75 1.00 None + Other expenses .32 .32 .32 .32 .32 .32 .32 .32 Total annual Fund operating expenses 1.27 1.97 1.97 1.47 1.97 1.72 1.97 .97 - Fee waiver or expense reimbursement (.02) (.02) (.02) (.02) (.02) (.27) (.02) (.02) Net annual Fund operating expenses 1.25 1.95 1.95 1.45 1.95 1.45 1.95 .95 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $670 $929 $1,207 $1,998 $670 $929 $1,207 $1,998 Class B 698 916 1,161 2,028 198 616 1,061 2,028 Class C 298 616 1,061 2,294 198 616 1,061 2,294 Class L 714 1,011 1,330 2,230 714 1,011 1,330 2,230 Class M 798 1,016 1,261 2,113 198 616 1,061 2,113 Class R 148 516 908 2,008 148 516 908 2,008 Class X 798 1,016 1,361 2,294 198 616 1,061 2,294 Class Z 97 307 534 1,188 97 307 534 1,188 ° The distributor of the Fund has contractually agreed to January 31, 2011 to reduce its distribution and service (12b-1) fees for Class R shares to .50 of 1% of the average daily net assets of Class R shares. This waiver may not be terminated prior to January 31, 2011, and may be renewed, modified or terminated thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Directors.° The manager of the Fund has contractually agreed to January 31, 2011 to waive up to 2 basis points of its management fee to the extent that the Fund's annual operating expenses exceed 0.86% (exclusive of taxes, interest, brokerage commissions, distribution fees and non-routine expenses) of the Fund's average daily net assets. The decision on whether to renew, modify or discontinue the waiver is subject to review by the manager and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 259% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund seeks to achieve its investment objective by investing in a portfolio of equity, fixed-income and money market securities which is actively managed to capitalize on opportunities created by perceived misvaluation. Normally the Fund will invest 45% to 70% of its total assets in equity-related securities. Equity-related securities in which the Fund primarily invests are common stocks and stock index futures. The Fund may invest up to 15% of its total assets in equity-related securities of small companies. We currently consider small companies to be those with a market capitalization less than that of the largest company in the Russell 2000 Index at the time of investment. As of July 31, 2009, this number was approximately $2.168 billion. Under normal circumstances, 30% to 55% of the Fund's total assets are invested in fixed-income securities. Principal Risks of Investing in the Fund. All investments have risks to some degree. Please remember that an investment in the Fund is not guaranteed to achieve its investment objective; is not a deposit with a bank; is not insured, endorsed or guaranteed by the Federal Deposit Insurance Corporation or any other government agency; and is subject to investment risks, including possible loss of your original investment. Recent Market Events. Domestic and international markets have experienced a period of acute stress starting in the financial sector and then moving to other sectors of the world economy. This stress has resulted in extreme volatility in equity markets and stock prices. In some cases, the prices of certain stocks have declined sharply even though the financial condition or prospects of their issuers remain sound. These market conditions add significantly to the risk of short-term volatility of the Fund. Debt markets are also experiencing a period of high volatility which has negatively impacted market liquidity and prices. The concerns, which initially focused on subprime mortgage-backed securities, have since expanded to include derivatives, securitized assets and other debt securities, including those rated investment grade, the U.S. and international credit and interbank money markets generally, and a wide range of financial institutions and markets, asset classes, and sectors. As a result, debt instruments are experiencing liquidity issues, increased price volatility, credit downgrades, and increased likelihood of default. These market conditions may adversely affect the Fund's investments and hamper its ability to sell debt securities or to purchase suitable debt instruments.
